Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-19-00690-CV

                        Beatriz CARVALHO and AJ Lopez Trucking,
                                      Appellants

                                               v.

                                     Cynthia DEHOYOS,
                                          Appellee

                  From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CI04017
                       Honorable Mary Lou Alvarez, Judge Presiding

 BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE RODRIGUEZ

        In accordance with this court’s opinion of this date, appellants’ motion to dismiss this
appeal is GRANTED, and this appeal is DISMISSED. Costs of appeal are taxed against the party
incurring same.

       SIGNED January 22, 2020.


                                                _________________________________
                                                Liza A. Rodriguez, Justice